DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 11/9/2021.
Claims 1-25 are pending. Claims 1, 18 and 21 are currently amended.  Claims 1, 18 and 21 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 11/9/2021, with respect to 112 Rejections (as previously presented), as indicated in line number 1 of the office action mailed 8/9/2021, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants’ arguments and amendments, filed 11/9/2021, with respect to Prior Art Rejections for independent claims 1 and 18, as indicated in line number 3 of the office action mailed 8/9/2021, have been fully considered and are persuasive.  The 
Applicants' arguments and amendments, filed 11/9/2021, with respect to independent claim 21, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Lee as noted below in the rejection of independent claim 21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the second plurality of sections are formed along a second direction, different from the second direction” (emphasis added) in lines 3-4 of the claim which appears to be contradictory, since it is not clear how “the second direction” can be different form itself.
 For the purposes of prosecution the limitation will be interpreted as “the second plurality of sections are formed along a second direction, different from the first direction”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0280118 A1, hereinafter “Lee”).
Regarding independent claim 21, Lee discloses a method, comprising: 
forming a first plurality of sections of a layered assembly (i.e., stack of layers including layers 22, 32, 34, 36 and 38a as shown in Fig. 3A) of a first conductor material 22 (“lower conductive line”- ¶0049), an electrode material 36 (“middle electrode line”- ¶0049), and a first sacrificial material 38a (“sacrificial line”- ¶0049) positioned above and in direct contact with the electrode material 36, the first plurality of sections elongated in a first dimension (i.e., x-direction) and separated by a first insulating material 44 (“isolation dielectric regions”- ¶0053) (see Fig. 3A); 
forming a second plurality of sections of a second sacrificial material 20b (“sacrificial line”- ¶0059) over the first plurality of sections of the layered assembly and the first insulating material 44, the second plurality of sections elongated in a second 
replacing the first sacrificial material 38a in the first plurality of sections with a memory material 38c (“upper chalcogenide lines”- ¶¶0023, 0056, which forms storage node 38), such that a bottom surface of the memory material 38c extends from a first side surface of the first insulating material 44 to a second side surface of the first insulating material 44, the second side surface opposing the first side surface (see Figs. 3A-3C); and
replacing the second sacrificial material 20b in the second plurality of sections with a second conductor material 20e (“upper conductive line”- ¶0058) (see Figs. 4B-4E).
Regarding claim 22, Lee discloses wherein: 
the first plurality of sections are formed along a first direction (i.e., x-direction) (see Fig. 3A); and 
the second plurality of sections are formed along a second direction (i.e., y-direction), different from the first direction (see Fig. 4C), such that the memory material 38c  is disposed between two first insulating materials 44 and two second insulating materials 48 (see Figs. 3C-4C).
Regarding claim 24, Lee discloses wherein the electrode material 36 is between the first conductor material 22 and the first sacrificial material 38a in the layered assembly (see Fig. 3A).
Allowable Subject Matter
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, the prior art of record including Lung and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein replacing the first sacrificial material with the memory material comprises: removing the first sacrificial material and the second sacrificial material; depositing the memory material onto the layered assembly; and removing portions of the memory material to form sections of the memory material having a same height as the first insulating material”.
Regarding claim 25, the prior art of record including Lung and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein replacing the first sacrificial material with the memory material comprises: removing the first sacrificial material and the second sacrificial material; and selectively depositing the memory material onto portions of the layered assembly having the electrode material exposed by removal of the first sacrificial material and the second sacrificial material”.
Claims 1-20 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Lung and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “depositing a memory material onto the layered assembly of materials to at least partially fill the 
Claims 2-17 are allowed as being dependent on allowed claim 1.
Regarding independent claim 18, the claim is allowed, because the prior art of record including Lung and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “depositing a memory material onto the layered assembly of materials to at least partially fill the plurality of cavities, such that a bottom surface of the memory material extends from a first side surface of the first insulating material to a second side surface of the first insulating material, the second side surface opposing the first side surface”.
Claims 19-20 are allowed as being dependent on allowed claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895